Citation Nr: 0022643	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  90-44 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for claimed 
blepharitis.  

2.  Entitlement to service connection for claimed 
meibomianitis.  

3.  Entitlement to service connection for claimed allergies 
(other than allergic rhinitis).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1945 to May 
1949, from March 1950 to March 1956 and from January 1958 to 
May 1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a March 1989 rating decision of the RO.

The Board remanded this case for additional development of 
the record in April 1991, July 1992 and June 1996.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been presented to show that the 
veteran has current disability manifested by blepharitis, 
meibomianitis or allergies due to disease or injury which was 
incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims of service connection for blepharitis, meibomianitis 
and allergies.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).


I.  Blepharitis and meibomianitis

A careful review of the veteran's service medical records 
shows that, in May 1963, the veteran was treated for 
inflammation of the right eye.  At that time, a diagnosis of 
conjunctivitis was rendered.  The remainder of the veteran's 
service medical records are negative for complaints or 
diagnoses referable to the eyes.  

Medical care involving the eyes following discharge from 
service included treatment for conjunctivitis in 1980 and 
1981 and for dry eyes in 1982.  In addition, in October 1982, 
while being treated for complaints involving the right eye, a 
reference was made to a laceration he had incurred to that 
eye approximately three years earlier.  A diagnosis of 
chronic blepharitis and meibomianitis was first recorded in 
June 1987.  

The veteran was afforded a VA visual examination in June 
1993.  He was diagnosed as having dry eye syndrome, by 
symptoms, with no corneal pathology.  VA general medical 
examination was also negative for evidence of current 
blepharitis or episcleritis.  

In October 1993, the Chief of a VA Ophthalmology Section 
prepared an addendum to the June 1993 visual examination 
report.  After undertaking a review of the visual portion of 
the examination, she essentially reiterated the findings; 
notably, that slit lamp examination of the eyes was described 
as "benign," that no corneal pathology related to dry eye 
syndrome was noted and that there was also no mention of the 
presence of blepharitis/meibomianitis.  

The veteran underwent further VA visual examination in 
September 1997.  His past history was noted to be remarkable 
for iritis and diabetic retinopathy with laser treatment in 
both eyes.  The examination revealed posterior blepharitis in 
both eyes, neovascularization of the iris, bilaterally, and 
clinically significant macular edema in both eyes (worse on 
the left).

The veteran was afforded another VA eye examination in 
October 1998.  Slit lamp evaluation showed the lids, lashes 
and lacrimal apparatus to be within normal limits, 
bilaterally.  Conjunctivae and sclerae were also within 
normal limits, bilaterally.  Corneas were clear and the 
anterior chambers deep and quiet.  Neovascularization was 
shown in the iris in the left eye.  The lenses also showed 
evidence of cataracts, bilaterally.  Dilation of the fundus 
revealed cystoid macular edema, status post macular laser 
therapy and diabetic retinopathy. 

The final diagnoses included:  cystoid macular edema, stable, 
status post macular laser therapy; diabetic retinopathy, 
status post panretinal photocoagulation therapy; decreased 
visual acuity; neovascularization of the iris; and early 
cataracts, bilaterally.  

A follow up report to the October 1998 examination was 
submitted in May 1999 which specifically addressed the issue 
of the etiology of the veteran's claimed eye disorders.  In 
this report, the physician noted that, after reviewing the 
case with the physician who performed the October 1998 
examination, the conclusion was that the blepharitis and 
meibomianitis (if found) were not service related.  

The VA physician emphasized that the lids, lashes and 
lacrimal apparatus were all within normal limits on 
examination in October 1998, meaning that there was no 
blepharitis or meibomianitis at that time.  Furthermore, the 
physician explained that, while the previous examination of 
September 1997 had noted inspissated Meibomian glands, there 
was no evidence of any active inflammation.   

Based on a review of the evidence of record, the Board finds 
that no competent evidence has been submitted to support the 
veteran's lay assertions that he currently suffers from eye 
disability manifested by blepharitis or meibomianitis due to 
disease or injury which was incurred in or aggravated by 
service.  Indeed, most recent VA medical opinion dated in May 
1999 emphasized the lack of evidence of blepharitis and 
meibomianitis on VA examination in October 1998 and the 
absence of active inflammation on VA examination in September 
1997.  

Furthermore, the VA physician conclusively stated that, after 
consultation with the physician that performed the October 
1998 VA examination, it was determined that any blepharitis 
or meibomianitis suffered by the veteran was not related to 
service.  The veteran, as a lay person, is not competent to 
offer an opinion as to questions of medical diagnosis or 
causation presented in this case.  See Espiritu v. Brown, 2 
Vet. App. 492 (1992).  

Thus, the Board finds that the veteran is not shown to be 
suffering from blepharitis or meibomianitis which is 
attributable to disease or injury incurred in or aggravated 
by service.  In light of these circumstances, the Board must 
conclude that the veteran has failed to meet his initial 
burden of producing evidence of well-grounded claims of 
service connection for blepharitis or meibomianitis.  


II.  Allergies

The veteran further contends that he suffers from allergies 
which are attributable to his military service.  The veteran 
has already been granted service connection for allergic 
rhinitis.  

Diseases of an allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  38 C.F.R. § 3.380 (1999).  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as a natural 
progress nor as due to the inherent nature of the disease.  
However, seasonal and other "acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals."  Id.  The determination as to service incurrence 
or aggravation must be on the whole evidentiary showing.  

A careful review of the veteran's service medical records is 
negative for any complaints or diagnoses referable to an 
allergic condition, aside from references to allergic 
rhinitis.  

In a statement prepared by one of the veteran's private 
treating physicians and dated in July 1973, it was noted that 
the veteran had some difficulty in hearing associated with 
external otitis media and allergies.  Subsequent statement 
dated in October 1976 noted that the veteran had been treated 
for "marked allergies of the ears."  A general work-up for 
allergies was recommended.  Full allergy work-up was not, in 
fact, performed until many years later at a private medical 
clinic in September 1987.  At that time, it was suspected 
that the veteran's allergies were causing increased 
symptomatology superimposed on his Sjogren's disease.  

In June 1982, the veteran was afforded a VA ear, nose and 
throat examination.  A long history of allergic rhinitis was 
recorded; however, the veteran was also noted to have no 
known allergies.  This VA examining physician doubted that 
the veteran was suffering from allergic rhinitis as his nasal 
mucosa appeared normal on examination; however, he did 
express a belief that there was a potential allergic overlay 
to his symptoms and a possible environmental allergen in the 
veteran's home.  

The veteran was most recently afforded a VA fee basis allergy 
examination in April 1998.  At that time, the physician noted 
that he had first treated the veteran in October 1993 when 
the veteran presented to his office with his allergy serum 
from the private clinic where he had undergone the full 
allergy work-up.  It was noted that the private clinic had 
dated the veteran's allergy symptoms as beginning as early as 
1971.  According to the April 1998 report, allergy testing 
had revealed antibodies for grass, eastern tress, ragweed, 
dust and mites.  

After a review of the veteran's records, the examining 
physician concluded that it was his belief that much of the 
veteran's symptomatology was related to the Sjogren's 
syndrome and diabetes that the veteran had developed several 
years ago.  He further noted that he also believed that the 
patient had had allergic rhinitis during service, but that 
with his multiple complaints it had been hard to focus on 
that one problem.  

Although the veteran has submitted sufficient evidence to 
demonstrate that he currently suffers from allergies, no 
competent evidence has been submitted to support his lay 
assertions that they are attributable to a disease or injury 
which was incurred in or aggravated by service.  The veteran, 
as a lay person, is not competent to offer an opinion as to 
questions of medical diagnosis or causation presented in this 
case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In the absence of competent evidence showing a nexus between 
any currently demonstrated disability manifested by allergies 
and service, the Board concludes that the veteran has failed 
to meet his initial burden of producing evidence of a well-
grounded claim.  Hence, service connection for allergies must 
be denied.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he suffers from 
blepharitis, meibomianitis or allergies due to disease or 
injury incurred in or aggravated by service.  By this 
decision, the Board is informing the veteran of the evidence 
necessary to make his claims as set forth above well 
grounded.  



ORDER

Service connection for blepharitis, meibomianitis and 
allergies is denied, as well-grounded claims have not been 
presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

